Citation Nr: 0534718	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from July 1962 to July 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In December 2003 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Intervertebral disc disease of the lumbar spine is no 
more than moderate.  The evidence does not establish 
incapacitating episodes of approximately 4 weeks during any 
12 month period.

2.  The appellant's service-connected disability is 
lumbosacral strain, rated as 40 percent disabling.

3.  The appellant does meet the schedular criteria for TDIU.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbosacral strain have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5293-
5295 (before and after September 23, 2002) and 5243 (after 
September 26, 2003).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of increased evaluation of lumbosacral strain and 
TDIU.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from May 2002, described what evidence was 
to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the SOC issued in November 2002 provided him with 
the applicable regulations.  The basic elements for an 
increased evaluation of lumbosacral strain and TDIU have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case in a 
January 2004 letter, the RO specifically informed the 
appellant of additional evidence needed in his claim and 
asked the appellant to "send what [the RO] need[s]."  
Therefore, the Board finds that the communications as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains Social Security Agency records and the 
appellant was afforded a VA examination.  The Board finds 
that the evidence of record provides sufficient information 
to adequately evaluate the claim, and the Board is not aware 
of the existence of any additional relevant evidence which 
has not been obtained.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  
Any further development would be futile.

Factual Background

Social Security Administration (SSA) documents show that in 
May 2000 the veteran had no tingling or numbness of the back 
but had pain radiating.  He stated that he had turned the 
wrong way that morning and that he was somewhat achy.  He 
stated that sometimes the pain shot down the leg but not that 
time.  

VA medical examination of June 2002 noted that at the last VA 
examination of July 1999, the veteran was found to have a 
history of chronic low back pain and herniated disks at 
several levels.  X-rays showed that he had accentuation of 
the lumbar lordosis with partial lumbarization of the first 
sacral vertebra and slight disk space narrowing at L4-L5 and 
L5-S1.  The veteran reported that he had worked as a heavy 
construction person and was able to do that for many years, 
but had not worked for at least the past three years.  He 
stated he had back pain on a daily basis and that it flares 
up when he is sitting for more than two hours, when he walks 
for more than half a mile or while doing any job that 
requires repetitive bending, crawling, or stooping kind of 
work.  He reported he did not have weakness in his legs and 
that he had not been seen on a frequent basis since 1999.  
There were no notes in his medical records stating he had 
been to the back clinic or receiving medication for his low 
back pain.  Physical examination showed that he had somewhat 
accentuated lordosis with no scoliosis or kyphosis.  There 
was no tenderness over the sacral trunks with deep palpation 
of the buttocks.  He had forward flexion to 70 degrees and 
could touch the mid- to lower part of his shin without 
difficulty.  Extension was approximately 20 degrees, lateral 
rotation 25 degrees and lateral bending 20 degrees.  He 
reported straight leg rising when the legs lifted off the 
table probably 5 degrees.  There was no flip sign present.  
He had no weakness of sensation in his lower extremities.  
Deep tendon reflexes were 1+ amd equal without pathological 
reflexes.  No motor or sensory loss is noted.  Circumference 
of the thigh was 40 cm. just above the knee and 35 cm. at 
mid-calf level.  Diagnosis was: history of chronic low back 
pain; disk space narrow in at L4-L5 and L5-S1 with occasional 
episodes of radiculopathy; and, no evidence of muscle 
weakness or sensory loss in the lower extremities.  The 
examiner commented that the veteran felt that he could not 
work because he could not lift tools and could not drive or 
sit or stand for more than a few minutes.  He stated he had 
constant low back discomfort with flare-ups after he did 
work.  He did not note any weakness or incoordination with 
normal activity or with increase in pain.

X-ray of June 2002 showed an asymmetric hypoplastic 12th rib 
as well as transitional configuration to S1.  There was 
considerable disk space narrowing and vacuum sign that L4-5 
with slight L4 retrolisthesis as well as a forme fruste disk 
space at L5-S1.  There was scattered marginal spurring 
present at other levels, most conspicuous at L1-2.  There was 
some narrowing and sclerosis of the facet joints in the lower 
lumbar region.  The impression was scattered mild to 
moderately advanced degenerative changes; asymmetric 
anomalous 12th rib development with transitional vertebral 
lumbosacral junction vertebra making level identification 
somewhat difficult; status post left hip replacement.

An SSA letter of June 2003 noted that the veteran claimed 
that he had been unable to work since May 12, 2002 because of 
hip, back, joint, heart, and lung problems.  They found that 
the medical evidence showed that the veteran had a 
significant problem and that, considering the medical 
evidence, they found the veteran disabled from May 12, 2002.  

An SSA Disability Determination and Transmittal form dated in 
January 2003 shows that the veteran was declared disabled 
since May 12, 2002 with a primary diagnosis of chronic 
obstructive pulmonary disease and osteoarthritis of the left 
hip.  

Lumbar Strain

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date of a liberalizing VA 
issue may be no earlier than the effective date of the 
regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237. Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, vertebral fracture or 
dislocation; Diagnostic Code 5236, sacroiliac injury and 
weakness; Diagnostic Code 5237, lumbosacral or cervical 
strain; Diagnostic Code 5238, spinal stenosis; Diagnostic 
Code 5239, spondylolisthesis or segmental instability; 
Diagnostic Code 5240, ankylosing spondylitis; Diagnostic Code 
5241, spinal fusion; Diagnostic Code 5242, degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild neuropathy.  A 20 percent rating requires 
moderate neuropathy, and a 40 percent rating requires 
moderately severe neuropathy of the sciatic nerve.  The next 
higher evaluation of 60 percent requires severe neuropathy of 
the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  Former Diagnostic 
Code 5295 has a maximum evaluation for lumbosacral strain.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for lumbosacral strain.  
The Board notes that during the pendency of the appeal the 
rating criteria for back conditions was amended.  Therefore, 
the veteran is entitled to have his condition evaluated under 
the old and the new criteria.

Initially, the Board notes that the 40% evaluation is the 
maximum rating for either limitation of motion of the lumbar 
spine or lumbosacral strain.  Therefore, further 
consideration of these diagnostic codes do not benefit the 
appellant.  

If rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  Under the old criteria, a higher evaluation of 60 
percent required a showing of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc and with little intermittent 
relief.  The June 2002 VA exam did not show sciatic 
neuropathy, muscle spasms, absent knee jerk, or any 
neurological findings.  The Board does note that SSA records 
of May 2000 reported that the veteran complained that his 
back pain sometimes radiated down his leg.  However, the 
veteran did not report the same complaints during the June 
2002 VA examination.  The deep tendon reflexes were normal at 
+1.  There was no muscle weakness or sensory loss.  
Furthermore, if limitation of motion were rated separately 
from neurologic defect, separate evaluations would not be 
warranted due to the absence of significant neurologic 
impairment of the lower extremities.  Therefore, a higher 
evaluation of 60 percent is not warranted.  

The veteran does not warrant a higher evaluation under the 
new criteria either.  Under the new diagnostic code, 5243, 
intervertebral disc syndrome is rated either under the 
General Rating Formula for diseases and Injuries of the Spine 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  The veteran does not warrant a higher evaluation 
based on incapacitating episodes.  A 60 percent evaluation is 
not warranted unless there is evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  There is no evidence of record that the 
veteran has suffered any incapacitating episodes.  In fact, 
at the June 2002 VA examination the veteran reported that he 
had not been seen in the clinic or on a private medical basis 
on a frequent basis since 1999 and there were no notes that 
he had been to the back clinic or receiving medication for 
his low back pain.  

The veteran does not warrant a higher evaluation under the 
general rating either.  Under the general rating a 50 percent 
evaluation is warranted upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.  There is no 
evidence of record of unfavorable ankylosis.  At the VA 
examination of June 2002 the veteran was found to have 
forward flexion to 70 degrees, extension was 20 degrees, 
lateral rotation 25 degrees and lateral bending 25 degrees.  
Although there is a showing of limitation of motion, there is 
no ankylosis.  As above, the evidence also establishes normal 
reflexes, no muscle weakness or sensory loss, as such a 
separate evaluation for neurologic deficit of the lower 
extremities is not warranted.  Also, because the 40% 
evaluation is the maximum for limitation of motion further 
DeLuca consideration is not warranted.  Johnston.

The veteran has stated in his Form 9 that he has weakness, 
loss of sensation and radiating pain.  He has also reported 
that a flare-up can put him down for 2-3 weeks.  Although the 
veteran is competent to report that he has weakness and less 
sensation, the Board concludes that the examination report 
prepared by a skilled professional is more probative of the 
degree of the veteran's impairment.  In regard to the report 
of the need for bed rest, the assertion is not corroborated 
and based upon regulation, not material.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

TDIU

The appellant has appealed the denial of a total rating for 
compensation on the basis of individual unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  The only 
disability subject to compensation is lumbosacral strain, 
rated as 40 percent disabling.  Therefore, the appellant does 
not meet the minimum jurisdictional threshold (a single 
disability rated as 60 percent disabling or two or more 
disabilities with at least one of the disabilities rated as 
40 percent disabling and a combined rating of 70 percent or 
more) for the award of TDIU.  Accordingly, neither the AOJ 
nor the Board may grant the benefit sought without referral 
to the Director, Compensation and Pension service, for 
extraschedular consideration.  This case, however, does not 
warrant referral for consideration of an extraschedular TDIU.

The appellant has presented no evidence of unemployability 
due to service-connected disability.  38 C.F.R. § 4.16.  
Although the veteran has stated that he has not been able to 
work due to his back problems, there is no evidence of record 
to support his claim.  The only evidence of record of 
unemployability is the SSA disability determination which 
lists chronic pulmonary disease and osteoarthritis of the 
left hip as the basis of the disability determination and not 
lumbosacral strain.  Furthermore, the veteran has presented 
no evidence of frequent periods of hospitalization due to 
such disability.  38 C.F.R. § 3.321.  Thus, a referral is not 
warranted.


ORDER

An increased evaluation for lumbosacral strain, currently 
rated as 40 percent disabling, is denied.  

A total rating for compensation on the basis of individual 
unemployability (TDIU) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


